
	
		I
		111th CONGRESS
		2d Session
		H. R. 5223
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Chimney Rock National Monument in the
		  State of Colorado.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be
			 referred to as the Chimney Rock
			 National Monument Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Establishment of Chimney Rock National
				Monument.
					Sec. 5. Limitations on effect and scope of Act.
					Sec. 6. Management and use of National Monument.
					Sec. 7. Development of management plan.
					Sec. 8. Acquisition of land.
					Sec. 9. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)Chimney Rock in Southwestern Colorado
			 contains nationally significant archeological, geologic, biological, cultural,
			 educational, recreational, visual, and scenic value.
			(2)The unique,
			 thousand-year-old Ancestral Puebloan community located beneath the prominent
			 Chimney Rock Pinnacles, with its dramatic 360 degree view of the surrounding
			 landscape, provides an outstanding opportunity to enhance understanding and
			 appreciation of the prehistory of North America and the accomplishments of
			 Native American cultures during that period.
			(3)The Chimney Rock
			 Ancestral Puebloan community is one of the largest Pueblo II period (900–1150
			 AD) communities in southwestern Colorado and one of the finest examples of a
			 Chacoan system Outlier. The Chacoan system was a complex system
			 of interdependent communities bound by economic, social, political, and
			 religious relationships. Chimney Rock contains many outstanding hallmarks of
			 the Chacoan system and significant archeological resources of other
			 periods.
			(4)The design of the
			 Chimney Rock Ancestral Puebloan community incorporates Ancestral Puebloan
			 knowledge of astronomy. The twin Chimney Rock Pinnacles, for example, appear to
			 have served as a frame for viewing astronomical alignments.
			(5)Ancestral Puebloan
			 culture is part of the heritage of many Southwestern Indian cultures, and has
			 influenced the culture, art and architecture of the Western United
			 States.
			(6)The Chimney Rock
			 Ancestral Puebloan community has special value for the Puebloan and Tribal
			 people of today.
			(7)Chimney Rock
			 provides a dramatic record of geological and astronomical time.
			(8)Chimney Rock is a natural laboratory that
			 provides exceptional opportunities for scientific study in the fields of
			 geology, ecology, prehistoric archeology, and the ways in which they
			 interrelate.
			(9)Chimney Rock
			 provides abundant opportunities to enhance the understanding and appreciation
			 by the public of the achievements and ways of life of the Ancestral Puebloans,
			 in a rugged and spectacular landscape.
			(10)Chimney Rock has
			 long been maintained through community care and management. Volunteers and
			 volunteer organizations have provided outstanding educational and interpretive
			 programs and site stewardship, and have encouraged academic scientific
			 investigation.
			3.DefinitionsFor purposes of this Act—
			(1)the term
			 Secretary means the Secretary of Agriculture; and
			(2)the term
			 National Monument means the Chimney Rock National Monument.
			4.Establishment of
			 Chimney Rock National Monument
			(a)EstablishmentIn
			 order to preserve, protect, and restore the archeological, anthropological,
			 geologic, hydrologic, biological, visual, and scenic resources of Chimney Rock,
			 and to enable the public (to the extent consistent with the preceding purposes)
			 to fully realize the scientific, cultural, educational, recreational, visual,
			 and scenic value of those resources, there is hereby designated the Chimney
			 Rock National Monument.
			(b)Lands and
			 interests in land included in National Monument
				(1)Lands and
			 interests in land within certain boundariesThe National Monument shall consist of all
			 Federal lands and interests in lands located within its boundaries. The
			 boundaries of the National Monument shall be the boundaries depicted on the map
			 entitled Boundary Map, Chimney Rock National Monument, dated
			 November 24, 2009, as adjusted pursuant to paragraph (2).
				(2)Adjustment of
			 boundaries
					(A)Inclusion of
			 archeological resourcesThe
			 Secretary may make minor adjustments to the boundaries of the National Monument
			 to include significant archeological resources discovered on public land
			 adjacent to the National Monument after the date of the enactment of this
			 Act.
					(B)Inclusion of
			 acquired lands and interestsThe Secretary shall adjust the
			 boundaries of the National Monument to include any land or interest in land
			 acquired under section 8.
					(3)Legal
			 descriptions and map
					(A)Preparation and
			 submission of legal descriptionsAs soon as practicable after the
			 date of the enactment of this Act, the Secretary shall use the map referred to
			 in paragraph (1) to prepare legal descriptions of the boundaries of the
			 National Monument. The Secretary shall submit the legal descriptions to the
			 Committee on Natural Resources and the Committee on Agriculture of the House of
			 Representatives and to the Committee on Energy and Natural Resources and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate.
					(B)Availability of
			 map for public inspectionThe Secretary shall make the map
			 referred to in paragraph (1) available for public inspection in appropriate
			 offices of the United States Forest Service.
					(C)Correction of
			 clerical and typographical errorsThe Secretary may correct clerical and
			 typographical errors in the legal descriptions and map referred to in
			 subparagraph (A) and paragraph (1), respectively.
					(c)Designation of
			 managerThe Secretary shall designate an individual as manager of
			 the National Monument as soon as practicable after development of the
			 management plan under section 7(a).
			5.Limitations on
			 effect and scope of Act
			(a)No interference
			 with property rightsNo
			 provision of this Act shall interfere with the following:
				(1)The property rights of any Indian
			 reservation.
				(2)Property rights in
			 any individually held trust lands or other Indian allotments.
				(3)Any interest in
			 land held by the State of Colorado or by any political subdivision or special
			 district of the State of Colorado.
				(4)Any private
			 property rights in property adjacent to the National Monument.
				(5)The fish and wildlife rights of the State
			 of Colorado or any tribal government.
				(b)Scope of
			 ActNo provision of this
			 Act—
				(1)grants the Secretary new authority over
			 non-Federal lands; or
				(2)creates any
			 Federal reserved water rights.
				6.Management and
			 use of National Monument
			(a)Management and
			 authorization of usesThe Secretary shall manage and authorize
			 uses of the National Monument (including any use under subsection (c)) as a
			 unit of the San Juan National Forest in conformance with the following:
				(1)The purposes
			 described in section 4(a).
				(2)The management
			 plan developed under section 7(a).
				(3)Public Law 96–550
			 (16 U.S.C. 410ii et seq.).
				(4)The Native
			 American Graves Protection and Repatriation Act (25 U.S.C. 3001 et
			 seq.).
				(5)The policy expressed in the American Indian
			 Religious Freedom Act (42 U.S.C. 1996).
				(6)Treaties providing for nonexclusive access
			 to the National Monument by Indians for traditional and cultural
			 purposes.
				(b)Vegetation
			 managementThe Secretary may carry out vegetative management
			 treatments within the National Monument, except that timber harvest and the use
			 of prescribed fire may only be used when the Secretary determines it necessary
			 to address the risk of wildfire, insects, or diseases that would endanger the
			 National Monument or imperil public safety.
			(c)Authorized
			 usesAll uses of the National
			 Monument other than those authorized by the Secretary shall be prohibited.
			 Authorized uses of the National Monument may include the following:
				(1)Construction of a visitor’s center and
			 related exhibit and curatorial facilities to interpret the scientific and
			 cultural resources of the National Monument for the benefit of the general
			 public.
				(2)Scientific research (including
			 archeological research) and educational and interpretive uses.
				(3)Acquisition,
			 consolidation, and display of artifacts found within the National
			 Monument.
				(4)The recreational
			 and administrative use of mountain bikes and motorized vehicles.
				(5)Installation, construction, and maintenance
			 of a public utility right of way within the National Monument for a purpose
			 described in section 4(a) if the Secretary determines that—
					(A)there is no route
			 outside of the National Monument that will accomplish the purpose; or
					(B)the right of way
			 will be located along a State highway crossing the National Monument.
					(6)Grazing uses,
			 through issuance and administration by the Secretary of grazing leases or
			 permits.
				(d)Prohibition on
			 entry, appropriation, disposal, and other usesThe Federal lands
			 and interests in lands located within the boundaries of the National Monument
			 are hereby withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the public land mining laws; and
				(3)operation of the
			 mineral leasing and geothermal leasing laws and the mineral materials
			 laws.
				7.Development of
			 management plan
			(a)RequirementNot later than 3 years after the date of
			 the enactment of this Act, the Secretary, in consultation with Indian tribes
			 with a cultural or historic tie to the National Monument, shall develop a
			 management plan for the management and authorization of uses of the National
			 Monument under section 4(a).
			(b)Opportunity for
			 commentIn developing the management plan, the Secretary shall
			 provide an opportunity for comment to local governments, tribal governments,
			 the State of Colorado, and other local, State, and national organizations with
			 an interest in the management and use of the National Monument.
			(c)ContentsThe management plan shall—
				(1)identify
			 authorized uses for the National Monument;
				(2)provide for the
			 continued use of the National Monument by Indian tribes for traditional
			 ceremonies and as a source of traditional plants and other materials;
				(3)specify permitted
			 uses of artifacts, including whether certain artifacts may be displayed for
			 educational purposes;
				(4)identify visitor
			 carrying capacities; and
				(5)designate roads
			 and trails for public and administrative use.
				8.Acquisition of
			 landThe Secretary may acquire
			 State, local government, tribal, and privately held land or interests in land,
			 including conservation easements, contiguous to the boundaries of the National
			 Monument, for inclusion in the National Monument only by—
			(1)donation;
			(2)exchange with a
			 willing party; or
			(3)purchase from a
			 willing seller.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
